 



Exhibit 10.2
CAPSTONE TURBINE CORPORATION
2000 EQUITY INCENTIVE PLAN
Stock Option Agreement
     NOTICE OF STOCK OPTION GRANT
     [Employee Name & Address]
     You (the “Optionee”) have been granted a Stock Option (the “Option”) to
purchase Common Stock of the Company, subject to the terms and conditions of the
Capstone Turbine Corporation 2000 Equity Incentive Plan (the “Plan”) and this
Stock Option Agreement. The terms of your grant are set forth below:
I. NOTICE OF STOCK OPTION GRANT
Notice is hereby given of the grant of the Option, subject to the following
terms. References in this Agreement to certain terms of the Option shall be as
defined in this Article I:

     
Date of Grant:
                      , 20        
 
   
Exercise Price:
  $                     per Share
 
   
Total Number of Shares:
   
 
   
Total Exercise Price:
  $
 
   
Type of Option:
              Non-Qualified Stock Option
 
   
 
              Incentive Stock Option
 
   
Term:
  10 years commencing on Date of Grant

     Exercise and Vesting Schedule:
     This Option shall vest and become exerciseable on the dates and as
described in this paragraph, subject to the Optionee continuing to be either an
Employee or a Consultant to the Company on such vesting dates. On the first
anniversary of the Date of Grant, Optionee shall be vested in and have the right
to exercise the Option with respect to one-fourth of the Shares subject to this
Option. Thereafter, Optionee shall become vested in and have the right to
exercise this Option with respect to 1/48th of the number of Shares subject to
the Option on the day of each month corresponding to the Date of Grant, so that
the Option shall be fully vested and exercisable on the fourth anniversary of
the Date of Grant.

 



--------------------------------------------------------------------------------



 



     Option Termination:
     The Option shall terminate on the tenth anniversary of the Date of Grant;
provided, however, that if Optionee ceases to be either an Employee or a
Consultant prior thereto, the Option shall terminate earlier pursuant to the
terms of Sections 10(d), 10(e), and 10(f) of the Plan.
II. AGREEMENT
     1. Grant of Option. The Option to purchase the Shares of Common Stock is
subject to the terms set forth in Article I of this Agreement. Except as
expressly provided for herein, this Option is also subject to the terms,
definitions and provisions of the Plan, which are incorporated herein by
reference. All capitalized terms used in this Agreement shall have the meanings
ascribed to such terms in the Plan, except as may be otherwise defined herein.
     If designated in the Notice of Stock Option Grant as an Incentive Stock
Option, the Option is intended to qualify as an incentive stock option as
defined in Section 422 of the Internal Revenue Code; provided, however, that to
the extent that the aggregate Fair Market Value of stock with respect to which
incentive stock options (within the meaning of Code Section 422, but without
regard to Code Section 422(d)), including the Option, are exercisable for the
first time by the Optionee during any calendar year (under the Plan and all
other incentive stock option plans of the Company or any Subsidiary) exceeds
$100,000, such options shall be treated as not qualifying under Code
Section 422, but rather shall be treated as Non-Qualified Stock Options to the
extent required by Code Section 422. The rule set forth in the preceding
sentence shall be applied by taking options into account in the order in which
they were granted. For purposes of these rules, the Fair Market Value of stock
shall be determined as of the time the Option with respect to such stock is
granted.
     2. Exercise of Option. The Option shall be exercisable cumulatively
according to the vesting schedule set forth in Article I of this Agreement,
based on Optionee’s continued status as an Employee or a Consultant, and subject
to the procedures and methods for payment set forth in the Plan. Any portion of
the exercisable portion of the Option may be exercised at any time by the
Optionee until the Option has terminated.
     3. Lock-Up Period. Optionee hereby agrees that if so requested by the
Company or any representative of the underwriters (the “Managing Underwriter”)
in connection with any registration of the offering of any securities of the
Company under the Securities Act or any applicable state laws, Optionee shall
not sell or otherwise transfer any Shares or other securities of the Company
during the 180-day period (or such longer period as may be requested in writing
by the Managing Underwriter and agreed to in writing by the Company) (the
“Market Standoff Period”) following the effective date of a registration
statement of the Company filed under the Securities Act. The Company may impose
stop-transfer instructions with respect to securities subject to the foregoing
restrictions until the end of such Market Standoff Period.
     4. Non-Transferability of Option. The Option may not be transferred in any
manner except by will or by the laws of descent or distribution. It may be
exercised during the lifetime of

 



--------------------------------------------------------------------------------



 



Optionee only by Optionee. The terms of the Option shall be binding upon the
executors, administrators, heirs, successors and assigns of the Optionee.
     This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original and all of which shall constitute one document.

              CAPSTONE TURBINE CORPORATION
 
       
 
  By:    
 
            Name: Walter J. McBride
 
  Title:   Chief Financial Officer

OPTIONEE ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES PURSUANT TO THE
OPTION HEREOF IS EARNED ONLY BY CONTINUING EMPLOYMENT OR CONSULTANCY AT THE WILL
OF THE COMPANY (NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THE OPTION OR
ACQUIRING SHARES HEREUNDER). OPTIONEE FURTHER ACKNOWLEDGES AND AGREES THAT
NOTHING IN THIS STOCK OPTION AGREEMENT, NOR IN THE CAPSTONE TURBINE CORPORATION
2000 EQUITY INCENTIVE PLAN, WHICH IS INCORPORATED HEREIN BY REFERENCE, SHALL
CONFER UPON OPTIONEE ANY RIGHT WITH RESPECT TO CONTINUATION OF EMPLOYMENT OR
CONSULTANCY BY THE COMPANY, NOR SHALL IT INTERFERE IN ANY WAY WITH OPTIONEE’S
RIGHT OR THE COMPANY’S RIGHT TO TERMINATE OPTIONEE’S EMPLOYMENT OR CONSULTANCY
AT ANY TIME, WITH OR WITHOUT CAUSE.
     Optionee hereby acknowledges receipt of the Plan and a current prospectus
for the offering represented by the grant of this Option. Optionee represents
that he is familiar with the terms and provisions of the Plan and this Agreement
and does hereby accept the Option subject to all of its terms. Optionee has had
an opportunity to obtain the advice of counsel prior to executing this Agreement
and fully understands all provisions of this Agreement and the Option granted
hereunder. Optionee hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Committee upon any questions arising under
the Plan or this Agreement. Optionee further agrees to notify the Company upon
any change in the residence address indicated below.

             
Dated:                    , 20        
                     
 
  [name of optionee]        
 
           
 
  Residence Address:        
 
           
 
                     

 



--------------------------------------------------------------------------------



 



EXHIBIT A
CAPSTONE TURBINE CORPORATION
NOTICE OF EXERCISE
Capstone Turbine Corporation
21211 Nordhoff Street
Chatsworth, CA 91311
Attention: Corporate Secretary
     1. Exercise of Option. Effective as of today,                     , 20___,
the undersigned (“Optionee”) hereby elects to exercise the right to purchase
                     shares of the Common Stock (the “Shares”) of Capstone
Turbine Corporation (the “Company”) under and pursuant to the terms of that
certain option granted on [grant date], as evidenced in an agreement dated
                    , 20___ (the “Agreement”).
     2. Representations of Optionee. Optionee acknowledges that he/she has
received, read and understands the Agreement, the Capstone Turbine Corporation
2000 Equity Incentive Plan (the “Plan”) and all materials constituting the
prospectus for the option described in the Agreement. Optionee has had
opportunity to consult with legal and tax counsel prior to this exercise.
     3. Rights as Stockholder. Optionee understands that (i) the Company shall
promptly issue (or cause to be issued) Shares to be acquired upon the exercise
signified in this notice, (ii) Optionee has no right to vote or receive
dividends or any other rights as a stockholder with respect to Shares covered
hereby until the Shares are issued, as evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company,
(iii) no adjustment will be made for a dividend or other right for which the
record date is prior to the date the Shares are issued, except as provided in
Section 15 of the Plan.
     4. Tax Consultation. Optionee acknowledges that adverse tax consequences
can result from the purchase or disposition of the Shares. Optionee represents
that Optionee has consulted with any tax advisors that Optionee deems
appropriate in connection with the purchase or disposition of the Shares and
that Optionee is not relying on the Company for any tax advice.
     5. Successors and Assigns. The Company may assign any of its rights under
this notice to single or multiple assignees, and this notice shall inure to the
benefit of the successors and assigns of the Company. This notice shall be
binding upon Optionee and his heirs, executors, administrators, successors and
assigns.
     6. Interpretation. Any dispute regarding the interpretation of this notice
shall be submitted by Optionee or by the Company forthwith to the Company’s
Board of Directors or the committee thereof that administers the Plan (the
“Committee”), which shall review such dispute at its next regular meeting. The
resolution of such a dispute by the Committee shall be final and binding on the
Company and on Optionee.

 



--------------------------------------------------------------------------------



 



     7. Governing Law; Severability. This notice shall be governed by and
construed in accordance with the laws of the State of Delaware excluding that
body of law pertaining to conflicts of law. Should any provision of this notice
be determined by a court of law to be illegal or unenforceable, the other
provisions shall nevertheless remain effective and shall remain enforceable.
     8. Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery or upon
deposit in the United States mail by certified mail, with postage and fees
prepaid, addressed to the other party at its address as shown below beneath its
signature, or to such other address as such party may designate in writing from
time to time to the other party.
     9. Further Instruments. The parties agree to execute such further
instruments and to take such further action as may be reasonably necessary to
carry out the purposes and intent of this notice.
     10. Delivery of Payment. Optionee herewith delivers to the Company the full
Exercise Price for the Shares, as well as any applicable withholding tax.
     11. Entire Agreement. The Plan and the Agreement are incorporated herein by
reference. This notice, the Plan and the Agreement constitute the entire
agreement of the parties and supersede in their entirety all prior undertakings
and agreements of the Company and Optionee with respect to the subject matter
hereof.

              Submitted by:       Accepted by:
 
                    CAPSTONE TURBINE CORPORATION
 
           
 
           
OPTIONEE:
      By:    
 
           
 
           
 
      Name:    
 
           
 
           
 
      Title    
 
           

 